NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



EDUARDO GUITARD, JR., DOC #935174, )
                                   )
          Appellant,               )
                                   )
v.                                 )               Case No. 2D17-5049
                                   )
STATE OF FLORIDA,                  )
                                   )
          Appellee.                )
                                   )

Opinion filed November 9, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Manatee County; Hunter W. Carroll, Judge.

Eduardo Guitard, Jr., pro se.


PER CURIAM.


             Affirmed.


SILBERMAN, KELLY and MORRIS, JJ., Concur.